               Case 20-12602-BLS   Doc 227-2   Filed 08/10/21   Page 1 of 6




                                     EXHIBIT A

                                    Proposed Order




DOCS_DE:235566.1 23629/002
                  Case 20-12602-BLS          Doc 227-2        Filed 08/10/21        Page 2 of 6




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

                                                                      )
    In re:                                                            )   Chapter 11
                                                                      )
    RED REEF ALTERNATIVE INVESTMENTS, LLC                             )   Case No. 20-12602 (BLS)
    and                                                               )
    EMERGENT CAPITAL, INC.,1                                          )   Jointly Administered
                                                                      )
                                    Debtors.                          )

     ORDER SUSTAINING DEBTOR EMERGENT CAPITAL, INC.’S FIRST OMNIBUS
     (SUBSTANTIVE) OMNIBUS OBJECTION TO CERTAIN NO LIABILITY CLAIMS

             Upon the First (Substantive) Omnibus Objection To Certain No Liability Claims, dated

August 5, 2021 (the “Objection”),2 of reorganized debtor, Emergent Capital, Inc. in the above-

captioned chapter 11 case (the “Debtor”), pursuant to section 502 of title 11 of the United States

Code (the “Bankruptcy Code”), Rule 3007 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), and Rule 3007-1 of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”),

for entry of an order disallowing and expunging certain Proofs of Claim, all as more fully set forth

in the Objection; and upon consideration of the Martinez Declaration; and this Court having

jurisdiction to consider the Objection and the relief requested therein pursuant to 28 U.S.C. §§ 157

and 1334, and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware dated February 29, 2012; and consideration of the Objection and the



1  The last four digits of each Debtor’s taxpayer identification number are: Red Reef Alternative Investments, LLC
(0302) and Emergent Capital, Inc. (3473). The location of the Debtors’ service address for purposes of these cases
is 1200 North Federal Highway, Suite 200, Boca Raton, FL 33432.

2 Capitalized terms used but not otherwise herein defined shall have the meanings ascribed to such terms in the
Objection.




DOCS_DE:235566.1 23629/002
               Case 20-12602-BLS         Doc 227-2      Filed 08/10/21       Page 3 of 6




requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

Objection having been provided to the parties listed therein, and it appearing that no other or

further notice need be provided; and this Court having reviewed the Objection; and this Court

having determined that the legal and factual bases set forth in the Objection establish just cause

for the relief granted herein; and it appearing that the relief requested in the Objection is in the best

interests of the Debtor, the Debtors’ estates, creditors, and all parties in interest; and upon all of

the proceedings had before the Court and after due deliberation and sufficient cause appearing

therefor,

                 IT IS HEREBY ORDERED THAT:

        1.       The Objection is granted as provided herein.

        2.       Pursuant to section 502 of the Bankruptcy Code, Bankruptcy Rule 3007, and Local

Rule 3007-1, each No Liability Claim listed on Schedule 1 annexed hereto is disallowed and

expunged in its entirety.

        3.       This Order has no res judicata, estoppel, or other effect on the validity, allowance,

or disallowance of any claim referenced and/or identified in the Objection that is not listed on

Schedule 1 annexed hereto, and all rights to object to or defend against such claims on any basis

are expressly reserved.

        4.       Should one or more of the grounds of objection stated in the Objection be

dismissed, the Debtor’s rights to object on any other grounds that the Debtor discovers during the

pendency of this chapter 11 case is preserved.




                                                   2
DOCS_DE:235566.1 23629/002
               Case 20-12602-BLS        Doc 227-2      Filed 08/10/21     Page 4 of 6




        5.       Each of the No Liability Claims and the objections by the Debtor to such claims,

as set forth on Schedule 1 hereto, constitutes a separate contested matter as contemplated by

Bankruptcy Rule 9014 and Local Rule 3007-1. This Order shall be deemed a separate Order with

respect to each such No Liability Claim. Any stay of this Order pending appeal by any claimants

whose claims are subject to this Order shall only apply to the contested matter which involves such

claimant and shall not act to stay the applicability and/or finality of this Order with respect to the

other contested matters listed in the Objection or this Order.

        6.       The Debtor and the Debtors’ claims and noticing agent, Kurtzman Carson

Consultants LLC, and the Clerk of this Court are authorized to take all steps necessary or

appropriate to carry out this Order.

        7.       This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, or enforcement of this Order.




                                                  3
DOCS_DE:235566.1 23629/002
               Case 20-12602-BLS   Doc 227-2    Filed 08/10/21   Page 5 of 6




                                     SCHEDULE 1

                                   No Liability Claims




DOCS_DE:235566.1 23629/002
                                               EMERGENT CAPITAL, INC.
                                     No Liability Claims to be Disallowed and Expunged
                                                         Schedule 1
                                         Claim
                  Name of Claimant                     Claim Amount                          Reason for Disallowance
                                        Number

                                                                         Claim has no basis in the Debtor’s books and records. Supporting
                                                                         documents filed with the proof of claim indicate the claimant is
HELLERMAN, GERALD
                                                       $24,687.74        owed compensation as a former director for the Debtor for the third
5431 NW 21st Avenue                        7
                                                   (General Unsecured)   quarter of 2017. The Debtor’s books and records reflect that all
Boca Raton, FL 33496
                                                                         compensation due and owing to former directors was paid on or
                                                                         about August 24, 2017. Accordingly, the Debtor has no liability
                                                                         for this claim.

                                                                         Claim has no basis in the Debtor’s books and records. Supporting
                                                                                                                                               Case 20-12602-BLS




                                                                         documents filed with the proof of claim indicate the claimant is
GOLDSTEIN, PHILLIP
                                                       $27,500.00        owed compensation as a former director for the Debtor for the third
60 Heritage Drive                          9
                                                   (General Unsecured)   quarter of 2017. The Debtor’s books and records reflect that all
Pleasantville, NY 10570
                                                                         compensation due and owing to former directors was paid on or
                                                                         about August 24, 2017. Accordingly, the Debtor has no liability
                                                                         for this claim.
                                                                                                                                               Doc 227-2




                                                                         Claim has no basis in the Debtor’s books and records. Supporting
                                                                         documents filed with the proof of claim indicate the claimant is
NATHAN, GILBERT
                                                       $28,750.00        owed compensation as a former director for the Debtor for the third
5431 NW 21st Avenue                       15
                                                   (General Unsecured)   quarter of 2017. The Debtor’s books and records reflect that all
Boca Raton, FL 33496
                                                                         compensation due and owing to former directors was paid on or
                                                                         about August 24, 2017. Accordingly, the Debtor has no liability
                                                                                                                                               Filed 08/10/21




                                                                         for this claim.
                                                                                                                                               Page 6 of 6




                                                             1
DOCS_DE:235575.2 23629/002
